JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant on November 28, 2016. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the district court’s order filed February 29, 2016 be affirmed. The district court appropriately denied appellant’s motion to proceed in forma pauperis and dismissed the complaint without prejudice on the ground that appellant had failed to provide a certified copy of his trust account statement, signed by an appropriate prison official, in accordance with that court’s October 20, 2015 order. Because the district court’s dismissal was without prejudice, appellant may bring his claims in a new complaint filed in district court, but appellant must submit the required financial information in order for the district court to consider his complaint and any application to proceed without prepayment of fees.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.